 
 
Exhibit 10.16
 
 
 
AMENDMENT NO. 1 TO REVOLVING LOAN AGREEMENT
 
THIS AMENDMENT is dated March 26, 2014 and made between:
 
(1)           ASTEA INTERNATIONAL INC., a Delaware corporation, as borrower
(“Borrower”); and
 
(2)           ZACK BERGREEN, an individual residing in Gwynedd Valley,
Pennsylvania, as lender (“Lender”).
 
WITNESSETH
 
WHEREAS, Borrower and Lender have entered into a Revolving Loan Agreement, dated
as of May 29, 2013 (as amended, restated, supplemented or otherwise modified
prior to the date hereof in accordance with its provisions, the “Loan
Agreement”);
 
WHEREAS, the parties hereto desire to amend the Loan Agreement on the terms and
subject to the conditions set forth herein;
 
WHEREAS, Borrower has requested, and Lender has agreed, to amend the Loan
Agreement to increase the Maximum Principal Amount (as defined in the Loan
Agreement) from Two Million Dollars ($2,000,000) to Three Million Dollars
($3,000,000); and
 
WHEREAS, pursuant to Section 6(f) of the Loan Agreement, the amendments
requested by Borrower must be contained in a written agreement signed by
Borrower and Lender.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the premises set forth above and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:
 
1.  
Definitions and Interpretation

 

 
1.1.  
Definitions.  Capitalized terms used but not defined in this Amendment shall
have the meaning ascribed thereto in the Loan Agreement.

 

 
1.2.  
Interpretation.  The principles of construction set out in the Loan Agreement
shall have effect as if set out in this Agreement.

 
2.  
Amendment to the Loan Agreement.  The Loan Agreement is hereby amended by
replacing the second “WHEREAS” clause in its entirety with the following:

 
“WHEREAS, Borrower has requested that Lender make advances to Borrower from time
to time on a revolving basis in an aggregate principal amount at any time
thereof not to exceed Three Million Dollars ($3,000,000) (the “Maximum Principal
Amount”) as a bridge financing; and”
 
3.  
Conditions Precedent.  This Amendment shall become effective upon the date (the
“Effective Date”) on which Lender shall have received:

 

 
3.1.  
This Amendment, duly executed and delivered by Borrower;

 

 
3.2.  
A duly executed Revolving Promissory Note of Borrower to Lender in an original
principal amount equal to $3,000,000 in the form attached to the Loan Agreement
as Exhibit A (the “New Note”), issued in renewal and substitution of Borrower’s
existing $2,000,000 Revolving Promissory Note made payable to Lender (the
“Existing Note”).  Upon receipt of the New Note, Lender shall return the
Existing Note to Borrower marked “cancelled.”  All references in the Loan
Agreement to the “Note” shall be understood to refer to the “New Note.”

 
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
 

 
3.3.  
Such other information and documents as may reasonably be required by Lender in
connection with this Amendment.

 
4.  
Representations and Warranties.  Borrower hereby represents and warrants to
Lender (before and after giving effect to this Amendment) that:

 

 
4.1.  
All of the representations and warranties set forth in Section 3 of the Loan
Agreement are true and correct in all material respects as of the Effective Date
as if made on the Effective Date.

 

 
4.2.  
No Event of Default has occurred and is continuing on the date hereof under the
Loan Agreement.

 

 
4.3.  
This Amendment constitutes or will constitute, when issued and delivered, valid
and binding obligations of Borrower, enforceable in accordance with its terms,
subject to bankruptcy, insolvency and other similar laws affecting the
enforcement of creditors’ rights in general, and general principles of equity.

 

 
4.4.  
Borrower is a corporation duly incorporated, validly existing and in good
standing under the laws of the State of Delaware.  Borrower has the requisite
corporate power and authority to execute, deliver and perform this Amendment and
to consummate the transactions contemplated thereby.  The execution, delivery
and performance by Borrower of this Amendment and the consummation of the
transactions contemplated thereby have been duly authorized by all necessary
corporate action on the part of Borrower.

 

 
4.5.  
Neither the execution and the delivery of this Amendment, nor the consummation
of the transactions contemplated hereby, will (a) violate any injunction,
judgment, order, decree, ruling, charge or any provision of Borrower’s
certificate of incorporation, bylaws or other charter documents, or, to
Borrower’s knowledge, any restriction of any government, governmental agency or
court to which Borrower is subject, or (b) conflict with, result in a material
breach of, constitute a default under, result in the acceleration of, create in
any party the right to accelerate, terminate, modify, or cancel, any material
agreement, contract, lease, license, instrument, or other arrangement to which
Borrower is a party or by which it is bound or to which any of its assets are
subject.

 

 
4.6.  
As of the Effective Date, the outstanding principal amount of the Loan Advances
is $2,000,000.

 
5.  
Expenses.  Borrower agrees to pay or reimburse Lender for all of its reasonable
out-of-pocket costs and expenses incurred in connection with this Amendment, any
other documents prepared in connection herewith and the transactions
contemplated hereby, including, without limitation, the reasonable fees and
disbursements of counsel to Lender.

 
6.  
Miscellaneous.

 

 
6.1.  
Except as expressly amended, amended and restated, supplemented or otherwise
modified by this Amendment, all of the terms, provisions, and conditions of the
Loan Agreement and the other Loan Documents are and shall remain unchanged and
in full force and effect.  Except as specifically amended, amended and restated,
supplemented or otherwise modified by this Amendment, the Loan Agreement and the
other Loan Documents are (a) hereby ratified and confirmed by the parties and
(b) shall remain in full force and effect according to their terms.  The
amendments contained herein shall not be construed as a waiver or amendment of
any other provision of the Loan Agreement or the other Loan Documents or for any
purpose except as expressly set forth herein or a consent to any further or
future action on the part of Borrower that would require the waiver or consent
of Lender.

 
 
 
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
 

 
6.2.  
Each of Borrower and Lender designate this Amendment as a Loan Document.

 
7.  
Severability of Provisions.  Each provision of this Amendment is severable from
every other provision of this Amendment in determining the enforceability of any
provision.

 
8.  
Successors and Assigns.  This Amendment shall be binding upon and inure to the
benefit of each of the parties hereto and their respective successors and
permitted assigns.

 
9.  
GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE SUBSTANTIVE LAWS OF THE STATE OF DELAWARE WITHOUT REGARD TO ANY
CONFLICTS OF LAW CONCEPTS WHICH WOULD APPLY THE SUBSTANTIVE LAW OF SOME OTHER
JURISDICTION.

 
10.  
Counterparts.  This Amendment may be executed in one or more counterparts, all
of which when taken together shall constitute but one instrument, and in the
event any signature is delivered by facsimile or “pdf” transmission, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “pdf” were an original thereof.

 
[SIGNATURE PAGE FOLLOWS]
 
 
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
date first above written.
 

 
ASTEA INTERNATIONAL INC.,
 
as Borrower
         
By:  /s/Fredric Etskovitz
 
Fredric Etskovitz
 
Chief Financial Officer
     
By:  /s/Zack Bergreen
 
Zack Bergreen
 
Chief Executive Officer,
 
as Lender
   

 
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
 






 